2018 IL App (2d) 170853
                                  No. 2-17-0853
                            Opinion filed May 15, 2018
______________________________________________________________________________

                                           IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

In re MARRIAGE OF GREG KAVCHAK,         ) Appeal from the Circuit Court
                                        ) of Du Page County.
      Petitioner and Counterrespondent- )
      Appellant,                        )
                                        )
and                                     ) No. 16-D-97
                                        )
ALICIA KAVCHAK,                         )
                                        ) Honorable
      Respondent and Counterpetitioner- ) Timothy J. McJoynt,
      Appellee.                         ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE HUDSON delivered the judgment of the court, with opinion.
       Justices Schostok and Spence concurred in the judgment and opinion.

                                          OPINION

¶1     Petitioner, Greg Kavchak, appeals from the judgment of the circuit court of Du Page

County granting the motion of respondent, Alicia Kavchak, to relocate the parties’ minor

daughter, S.K., to North Carolina. On appeal, petitioner raises two principal issues. First, he

contends that the trial court’s relocation order is against the manifest weight of the evidence.

Second, he argues that the trial court erred in sua sponte ordering that S.K. be enrolled in a

private school in North Carolina. We affirm.

¶2                                   I. BACKGROUND

¶3     Petitioner and respondent married on August 26, 2006. S.K., the only child of the
2018 IL App (2d) 170853


marriage, was born on February 25, 2011. Petitioner filed a petition for dissolution of marriage

on January 20, 2016. On February 16, 2016, respondent filed a response to petitioner’s petition

for dissolution of marriage and a counterpetition for dissolution of marriage. In both documents,

respondent sought leave of court to relocate with S.K. to North Carolina. On July 25, 2016,

respondent filed a notice of intent to relocate. The trial court declined to address the relocation

issue in conjunction with the dissolution proceeding, finding that “relocation is another topic for

another day.”

¶4     On February 24, 2017, the trial court entered a judgment of dissolution of marriage and a

parental-allocation judgment. The allocation judgment provided in relevant part that it was in

S.K.’s best interests “for each party to be equally involved in significant decision-making for the

minor child of the parties.” As such, the allocation judgment required the parties to “consult

with one another on significant issues prior to a decision being made” in the areas of education,

health, religion, and extracurricular activities. In addition, the allocation judgment divided the

parties’ parenting time based on a two-week schedule.         During the first week, petitioner’s

parenting time began on Wednesday at 5 p.m. and continued through Sunday at 5 p.m. During

the second week, petitioner’s parenting time began on Wednesday at 5 p.m. and continued

through Friday at 5 p.m. The allocation judgment further provided that each party have three

nonconsecutive weeks of parenting time during S.K.’s summer break, alternate parenting time on

major holidays and S.K.’s birthday, and equal time during S.K.’s spring and winter breaks.

¶5     On March 3, 2017, respondent filed a motion for relocation, pursuant to section 609.2 of

the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS 5/609.2 (West 2016)). In

the motion, respondent requested permission to relocate with S.K. to North Carolina.

Respondent’s motion provided in relevant part as follows.        Respondent left her job at the



                                               -2-
2018 IL App (2d) 170853


University of Illinois at Chicago (UIC) and began working for High Point University in High

Point, North Carolina, on June 1, 2016. Respondent’s annual salary at High Point University is

$87,000. Respondent currently works out of her home in Illinois, developing a curriculum,

completing research activities, and working on a Ph.D. However, if respondent wants to keep

her position at High Point University, she had to relocate to North Carolina by the fall of 2017.

Respondent argued that the relocation is in S.K.’s best interests because (1) respondent’s position

in North Carolina would “enable [respondent] to be present when [S.K.] goes to school in the

morning and when she comes home,” (2) respondent’s employer would pay for her to get her

Ph.D., (3) S.K. would attend a “top-rated” private school, and (4) respondent’s mother, Shirley

Emerson, would join her and S.K. to assist in caring for S.K. On March 31, 2017, petitioner

filed a response to the motion for relocation. On May 26, 2017, petitioner filed a petition to

determine S.K.’s school enrollment.      A hearing on respondent’s motion for relocation and

petitioner’s petition to determine school enrollment began on June 27, 2017, and concluded on

August 7, 2017.     At that hearing, the parties agreed to incorporate the evidence from the

dissolution proceeding. The evidence from the hearing established as follows.

¶6     Petitioner and respondent both grew up in Illinois. Petitioner’s mother, Paula Kavchak,

resides in Chicago. Petitioner’s father and sister live in Florida. Emerson lives in Springfield.

Respondent’s father is deceased. Respondent has one sister, who resides in Ohio.

¶7     When the parties first married, they lived in Chicago. In January 2013, after S.K. was

born, the parties moved into a 1700-square-foot, three-bedroom home with a yard, in downtown

Downers Grove. The parties resided together in the marital home until March 2017, when

respondent moved into an apartment in Woodridge. Respondent’s apartment in Woodridge has

two bedrooms and measures about 1000 square feet. Respondent signed a four-month lease for



                                               -3-
2018 IL App (2d) 170853


the apartment. The lease was to expire on July 17, 2017, but has a month-to-month option.

Petitioner remained in the marital home until June 2017, when it was sold. He then began

renting a house in Downers Grove, six houses south of the marital home. Petitioner’s rental

house is 1600 square feet and has three bedrooms, two bathrooms, a basement, and a yard.

¶8     For the past 17 years, petitioner has been employed by Hendrickson International, a

company that makes truck components. Petitioner works as a business analyst in the finance

department. He earns $119,000 per year. His position is in Woodridge. Petitioner testified that,

since S.K. was born, he has asked his employer at various times to modify his work schedule in

light of his parenting obligations and his employer has always accommodated his requests. From

when S.K. was 12 weeks old until August 2016, she attended KinderCare in Willowbrook.

Petitioner took S.K. to KinderCare and picked her up most days. In August 2016, S.K. started

kindergarten at Hillcrest Elementary School in Downers Grove.

¶9     Respondent is a physical therapist. She has a bachelor’s degree in biology from Illinois

Wesleyan University. In addition, she earned a master’s degree in physical therapy in 2000 from

the University of Indianapolis, a second master’s degree in rehabilitation science in 2011 from

UIC, and a doctorate in physical therapy in 2014 from Governors State University. Respondent

is also a board-certified orthopedic specialist and a fellow of the American Academy of

Orthopedic Manual Physical Therapists. From 2008 until May 19, 2016, respondent worked at

UIC. Respondent classified her job title at UIC as a “specialist in physical therapy.” Her

primary function involved clinical work, but she also engaged in teaching and conducting

research. Between 2013 and 2015, respondent’s salary at UIC ranged between $85,000 and

$86,137.   Respondent testified that UIC waived the tuition for her master’s degree in

rehabilitation science and paid a portion of her tuition for her doctorate in physical therapy.



                                             -4-
2018 IL App (2d) 170853


Respondent noted that UIC offers a tuition reimbursement program whereby it pays half of the

tuition for an employee’s child to attend one of eight state universities in Illinois.

¶ 10   Respondent’s commute from Downers Grove to UIC was between 60 and 75 minutes, but

her schedule was flexible. From the time in 2011 when she returned to work after S.K. was born

until the family moved to Downers Grove in January 2013, respondent worked three 12-hour

days per week plus one Saturday each month. From January 2013 through February 2015,

respondent worked from 7 a.m. to 7 p.m. on Mondays and from 7:30 a.m. to 5 p.m. on Tuesdays,

Wednesdays, and Thursdays. She was off on Fridays, but worked one Saturday per month.

From February 2015 until May 2016, respondent’s schedule was the same except that she

worked until only 4 p.m. on Tuesdays, Wednesdays, and Thursdays.

¶ 11   In 2010, respondent worked at UIC with another physical therapist named Alexis Wright.

During this time, Wright became respondent’s “best friend.” In 2011, Wright left UIC to take a

job at High Point University. In or about July 2015, Wright and Dr. Eric Hegedus, the chair of

High Point University’s department of physical therapy, offered respondent a position as director

of clinical education. Respondent turned down the position. A couple of weeks later, Wright

and Hegedus contacted respondent again, offering her a position as an assistant professor. To

maintain her employment with High Point University, respondent would have to obtain a Ph.D.

High Point University agreed to pay for respondent to obtain a Ph.D. from the University of

Otago in New Zealand. Respondent would do the research for her Ph.D. through a physical-

therapy clinic run by High Point University.

¶ 12   Respondent first told petitioner about the job offer in July 2015.            Respondent told

petitioner that the position was her “dream job” and would allow her to pursue her Ph.D.

According to respondent, petitioner was okay with her exploring the job and agreed to support



                                                 -5-
2018 IL App (2d) 170853


her. However, petitioner testified that he was opposed to respondent’s taking the position and

did not want to move to North Carolina. Respondent and petitioner had many discussions on the

topic during July and August 2015.          The couple discussed “creative solutions” to their

differences. One of these solutions involved respondent renting an apartment in North Carolina

and commuting back and forth to Illinois. Another solution involved respondent quitting her job

and petitioner paying for respondent to obtain a Ph.D. in Illinois.

¶ 13   Respondent noted that UIC, Northern Illinois University (NIU), and Northwestern

University have Ph.D. programs in Illinois.       In November 2015, respondent and petitioner

discussed respondent’s obtaining a Ph.D. at NIU. Petitioner thought that the campus was too far

from Downers Grove, so respondent never applied to the program. Respondent also testified that

she would not be able to afford the Ph.D. programs at the Illinois universities and that none of

them has advisors relative to her area of expertise. Respondent accepted the position at High

Point University on November 9, 2015. The job had a start date of June 1, 2016, so respondent

continued to work at UIC until May 19, 2016. Respondent acknowledged that she “loved” her

job at UIC and quit the position only because of the opportunity at High Point University.

Respondent explained that in 2010 and 2012 she had applied for two different assistant professor

positions at UIC but was not hired for those jobs. In 2013 and 2014, respondent applied for

teaching positions at Midwestern University in Downers Grove. Midwestern University was too

far along in the interview process to consider her for the 2013 position and she was not offered

the position she applied for in 2014. Respondent testified that the only job she applied for since

getting her doctorate in physical therapy was the position at High Point University.

¶ 14   Respondent has had two one-year contracts with High Point University.            The first

contract ran from June 1, 2016, until May 31, 2017, with a salary of $87,000 per year. The



                                                -6-
2018 IL App (2d) 170853


second contract runs from June 1, 2017, until May 31, 2018, with the same salary. Respondent

testified that her position requires her to work 40 hours per week. Respondent’s duties are “split

between scholarship and publishing and doing research, sometimes administrative duties, clinical

practice and teaching.” Since High Point University’s department of physical therapy is in the

development stages and has yet to be accredited, no students were expected until May 2017. As

a result, respondent had no teaching requirement until the fall 2017 semester. From her June 1,

2016, start date at High Point University until the relocation hearing, respondent worked

remotely from Illinois for six to eight hours a day. Respondent was accepted at the University of

Otago on May 30, 2017, and thus did not have to study for her Ph.D. up to that point.

Respondent stated that High Point University’s physical therapy clinic is “working with a very

unique patient population,” which will allow her to complete her Ph.D. research.

¶ 15   Regarding housing, respondent testified that she had looked at homes in Greensboro,

Summerfield, and Stokesdale, North Carolina, which are about 20 minutes from High Point. She

was looking for a four-bedroom home with at least 3000 square feet, at prices ranging from

$250,000 to $550,000. Respondent testified that Emerson planned to move to North Carolina

with her and S.K. According to respondent, Emerson would make a “substantial” down payment

on the home and respondent would make the monthly mortgage payment. Respondent, Emerson,

and S.K. would reside in the house together. Emerson corroborated respondent’s testimony.

Emerson stated that she would pay the real estate taxes, utilities, and insurance on the house and

respondent would pay the mortgage. Emerson testified that she would not move to the Chicago

area if relocation were denied. She also acknowledged that, but for respondent’s desire to move

to North Carolina, she would not move there.

¶ 16   At the relocation hearing, petitioner described his relationship with S.K. as “very strong.”



                                               -7-
2018 IL App (2d) 170853


He stated that he is an “active father” and a “day-to-day dad.” Petitioner testified that he cared

for S.K. on a daily basis for the first six years of her life. Petitioner likes to do homework with

S.K., go to her extracurricular activities, and watch her grow. Petitioner described his week-to-

week parenting time with S.K. In addition, since respondent moved out of the marital home in

March 2017, he has had telephonic contact with S.K. through FaceTime about once a day.

Petitioner testified that S.K. dictates how long the calls are, but they generally last between 20

seconds and 7 minutes.

¶ 17   Petitioner explained that, when respondent moved out of the marital home in March

2017, he changed his work schedule to “take advantage of [his] parenting time [and] to keep the

quality of care that [he has] been giving [S.K.] since she was born.” Specifically, petitioner

altered his work schedule to ensure that he is off work on Wednesdays at 4:30 p.m. so he can be

home by 5 p.m., when respondent drops off S.K. In addition, on Thursday and Friday mornings,

he starts work at 8:30 a.m. so that he can spend those mornings with S.K. before school and walk

her to the school bus. Paula Kavchak resides in Chicago and is able to stay with S.K. on

Thursday afternoons until petitioner arrives home at 5:30 p.m. On Friday afternoons, petitioner

leaves work by 3 p.m. so that he can be available for S.K. when she gets home from school.

¶ 18   S.K. takes swimming lessons and violin lessons. Respondent found both programs.

S.K.’s swimming lessons began in 2014. The swimming lessons occur once a week, on Fridays

at 5 p.m. Petitioner transports S.K. to each lesson and stays for the entire lesson. Respondent

also attends S.K.’s swimming lessons. S.K. has been taking violin lessons since October 2016.

Violin lessons occur once a week and take place at respondent’s apartment. Respondent has not

invited petitioner to attend the lessons, because they occur when he is normally at work.

Petitioner, however, attended S.K.’s violin recital.



                                                -8-
2018 IL App (2d) 170853


¶ 19   Petitioner testified that, since the entry of the judgment of dissolution, he has exercised

all of the parenting time allocated to him. Petitioner testified that, other than when his mother

watches S.K. after school on Thursday afternoons, he has never left S.K. with a babysitter during

his parenting time. Petitioner admitted, however, that on weekdays during S.K.’s summer break,

she went to KinderCare. This is the same KinderCare location S.K. attended from when she was

12 weeks old until she started kindergarten in August 2016. According to petitioner, S.K. enjoys

KinderCare, even requested it, and sometimes wants to stay longer when he comes to pick her

up.

¶ 20   Petitioner testified that, since the parties implemented the parenting-time schedule set

forth in the allocation judgment, his activities with S.K. during the school week have included

doing homework, getting her ready for school, cooking for her, taking her to and picking her up

from the bus stop, and watching movies. During petitioner’s parenting time, S.K. talks to

respondent via FaceTime. Petitioner also testified that he and S.K. have a bedtime routine. At

about 7:45 p.m., S.K. takes a shower. They then read books and talk for a few minutes.

Petitioner then takes S.K. to her room and sings to her. Petitioner then turns out the lights and

checks on her about 10 minutes later. On weekends, petitioner and S.K. enjoy going to parks,

children’s workshops at Home Depot, movies, and the Museum of Science and Industry. They

also like to get donuts, go to the library, arrange play dates, go strawberry and blueberry picking,

and eat out. In addition, petitioner taught S.K. how to ride a bike. Petitioner testified that, since

he and respondent began implementing the parenting-time schedule, the time he spends with

S.K. is “the best quality time [he has] had with [S.K.] in well over a year.” Petitioner added that

S.K.’s demeanor with him is a lot more “cuddly” and she is more “affectionate.” He stated that

S.K. “seems happier than [he] remember[s].”



                                                -9-
2018 IL App (2d) 170853


¶ 21   Petitioner testified that he objects to respondent’s moving to North Carolina with S.K.

He explained that he is the only male influence that S.K. has in her life and that S.K. “would

miss the day-to-day interactions that [he has] with her.” Petitioner also stated that S.K. had just

gone through a “tough transition from having both parents around to not having both parents in

the same house.” Petitioner is also concerned that he is going to miss spending quality time with

S.K. such as by getting her ready for school, cooking her meals, taking her places, helping with

her homework, and watching her grow. Petitioner stated that he and S.K. have done all of these

things together for the first six years of her life but that, if relocation is permitted, it will no

longer be possible.

¶ 22   Petitioner opined that the “culture” in North Carolina is not as good as it is in the Chicago

area. He explained that in the Chicago area he and S.K. have gone to various parks, museums,

zoos, amusement parks, restaurants, movie theaters, and miniature golf courses. Petitioner is

concerned that there are not as many activities in or around High Point as there are in the

Chicago area. He also opined that there are “significantly more and higher quality” cultural

institutions in the Chicago area. Petitioner researched the school systems in High Point and

Greensboro and the school system in Downers Grove, using the website “gradeschools.com,”

and his research revealed that the schools in Downers Grove were “well above” those in High

Point and Greensboro. He also observed that “half of [S.K.’s] family, her immediate family is

[in Illinois].” Moreover, petitioner examined 2016 crime statistics for Downers Grove and

Greensboro/High Point on a website called “citydata” and his research revealed that the North

Carolina towns had higher crime rates.

¶ 23   Petitioner further expressed that the quality of his time with S.K. “will be extremely less

than it is now.” He explained that he and S.K. will not be able to enjoy the day-to-day activities



                                               - 10 -
2018 IL App (2d) 170853


they do together now. In addition to the quality of time he spends with S.K., petitioner is

concerned that the quantity of time will be reduced.           Under the parties’ current parenting

schedule, S.K. spends 6 out of every 14 days nights with petitioner. In addition, S.K. spends

three nonconsecutive weeks with petitioner during the summer, one-half of her winter and spring

breaks, and alternating holidays.

¶ 24    Petitioner’s concern is that even a larger block of uninterrupted parenting time during the

summer is not a substitute for more time during the week, when he can be a “day-to-day dad”

and do all the day-to-day functions with her that he has been doing her whole life. Petitioner

pointed out that, if he were awarded a larger block of time during the summer, S.K. would have

to attend daycare for most of that time. Petitioner also testified that, if S.K. were living primarily

with respondent in North Carolina, the friendships she developed at school “would not be

transferable to [Illinois] over the summer” when she would be with him, and she would not be

able to participate in any of the extracurricular activities she enrolled in.

¶ 25    Petitioner also believes that having a six-year-old child get on a plane every month from

North Carolina to Chicago is “a little bit much.” Respondent agreed that this would require S.K.

to travel to the airport after she leaves school on Friday afternoon, arrive at the airport early

enough to make the flight, take a flight lasting 90 to 120 minutes to Chicago, and then ride from

the airport to petitioner’s residence. This would mean that S.K. would arrive in Downers Grove

on Friday night. S.K. would then have to leave petitioner’s home sufficiently early on Sunday to

go to bed early enough to wake up for school on Monday. Petitioner also expressed concern that

much of his parenting time on weekends in North Carolina would be spent traveling. Petitioner

testified that he would fly out of Midway Airport, which, depending on traffic, is between 45 and

60 minutes from Downers Grove. He would arrive at the airport 60 to 90 minutes prior to



                                                 - 11 -
2018 IL App (2d) 170853


departure. The flight to Greensboro is about two hours. This amounts to between 4 and 4½

hours, not including time to collect his bags, rent a car, and drive to wherever S.K. is staying.

¶ 26   Respondent testified that the plane tickets she has purchased to travel between Chicago

and North Carolina have been around $500.            However, respondent testified that she has

purchased tickets only “on the short term” and into Raleigh, North Carolina, which is about 60 or

70 miles from Greensboro. Respondent testified that either she or Emerson would travel with

S.K. to Illinois, at respondent’s cost. Respondent did not know how much lodging would cost

petitioner in Greensboro. Respondent testified, however, that she and Emerson plan to buy a

four-bedroom home in North Carolina. Respondent offered to allow petitioner to stay in the

extra bedroom during his parenting time with S.K. in North Carolina. Respondent testified that

she made the offer because she agreed that it would “feel weird having to be in a hotel” during

petitioner’s parenting time with S.K.       Petitioner testified, however, that he would not be

comfortable staying in respondent’s home during his parenting time.

¶ 27     Respondent testified that, if relocation to North Carolina were permitted, she would not

use daycare, because Emerson can pick up S.K. from school if respondent is unavailable.

Respondent added that, although she is expected to work a 40-hour workweek at High Point

University, she has to be on campus for only five hours a day. Hegedus noted that, while “the

wording in [the] contract says, five hours a day on campus,” “[w]ithin that five hours is

considered your office hours. And most people stay much longer than that, of course.” Hegedus

added that respondent will be required to participate in other activities on and off campus,

possibly on the weekends. Respondent testified that if she remained in Illinois she “would

assume” that S.K. would have to go to daycare. She explained that, because there are no

academic positions available in the Chicago area, she would be “forced to go back to being a



                                               - 12 -
2018 IL App (2d) 170853


clinician,” with hours in the early morning, late at night, and on weekends to accommodate

patients who work. As a result, respondent would have to work one or two evenings or early

mornings each week and on weekends.

¶ 28   Respondent testified that she has researched public elementary schools in North Carolina

online, spoken with faculty at High Point University about where they enrolled their children,

talked to one individual in the education department at High Point University, and looked at

several private schools. Ultimately, respondent settled on Westchester Country Day School

(Westchester). The tuition at Westchester is $12,000 per academic year. Respondent described

Westchester as a “good fit” for S.K. Respondent liked Westchester because its average class size

is only 18 to 20 students. She also stated that the school has “a really nice sense of community,”

its academic standards are high, and it provides individualized teaching.             In addition,

Westchester offers the opportunity to learn Mandarin in the second grade and Spanish in the

fourth or fifth grade. Respondent testified that the class size at Hillcrest Elementary is about 24

students. She also noted that “basic” Spanish is taught at Hillcrest Elementary, but Mandarin is

not. Respondent further testified that 100% of Westchester’s students go to college and their

SAT scores are similar to those at Downers Grove North High School.

¶ 29   Respondent testified that she told petitioner about Westchester, informed him when

admission testing would occur, and encouraged him to talk to representatives of the school.

According to respondent, however, petitioner did not contact anyone at the school. In March

2017, respondent took S.K. for testing at Westchester. Respondent eventually registered S.K. to

attend Westchester. Respondent testified that she “had to enroll her, or [S.K.] was going to lose

the spot [she] had reserved.” Respondent testified that she would not ask petitioner to contribute

to the tuition at Westchester if she were permitted to relocate. Petitioner acknowledged that



                                              - 13 -
2018 IL App (2d) 170853


respondent told him about Westchester. Petitioner testified that he objected to respondent’s

taking S.K. to North Carolina to be tested at Westchester and never agreed to enroll S.K. at

Westchester but that he did not “object” to Westchester. Petitioner testified that he is concerned

because of the size of the school. Specifically, he stated that the class sizes at Westchester are

“very small” and he would prefer that S.K. go to a bigger school.

¶ 30   At the relocation hearing, both parties presented the testimony of their respective expert

witnesses. Respondent’s witness was Dr. Robert Shapiro. Petitioner’s witness was Dr. Mark

Goldstein.

¶ 31   Shapiro is a licensed clinical psychologist specializing in forensic psychology and

clinical psychology. In preparation for the evaluation, Shapiro met with both petitioner and

respondent individually for six hours each and with S.K. individually for four hours. Shapiro

also observed S.K. with each parent. In addition, Shapiro reviewed various documents and met

with a number of “outside people,” including S.K.’s former guardian ad litem, S.K.’s

kindergarten teacher, the parties’ mothers, Hegedus, and Wright. Shapiro wrote a 16-page report

of his evaluation, which was admitted into evidence.

¶ 32   Shapiro found that both parties were “pretty straight” with him and that both parties were

good parents. Shapiro described petitioner’s interactions with S.K. as loving, gentle, invested,

and involved. In turn, S.K. was responsive, happy to be with petitioner, playful, and interactive.

Shapiro testified that it was clear that petitioner and S.K. have a “nice attachment and a positive

bond.” With respect to respondent’s interactions with S.K., Shapiro testified that all of the things

he said about petitioner “would equally apply” to respondent, although he characterized

respondent’s interactions as “a little bit more intimate,” with “a lot more physical contact.”

Shapiro found that respondent’s relationship with S.K. demonstrated “a very positive attachment



                                               - 14 -
2018 IL App (2d) 170853


between daughter and mother.”       Based on his observations, Shapiro described petitioner’s

parenting style as “a little bit more strict, a little bit more rigid, where [respondent] is more

nurturing, is able to do—is able to get [S.K.] to do things through persuasion more rather than

direction.”

¶ 33   In his report, Shapiro referenced research by Jonathan Gould and David Martindale

suggesting that a move of more than 75 miles compromises the quality of a parent-child

relationship with the parent who is left behind. Such a move “disrupts the weekly contact and

the various activities that take place on a weekly basis such as regularly participating in

extracurricular activities and schoolwork” and “relegates the parent to the role of a visiting

parent rather than a participating parent.”     Shapiro agreed with Gould’s and Martindale’s

research, commenting that “[t]here is no doubt about the disruptive capability of an out-of-state

move as proposed by [respondent].” Nevertheless, Shapiro found respondent’s position equally

compelling. For instance, Shapiro observed respondent’s longstanding desire to obtain a Ph.D.

in her profession and subsequently use that degree to teach at a university, to conduct research,

and to practice clinically. Petitioner knew since before the parties’ marriage that respondent was

interested in obtaining a Ph.D. Respondent attempted to find programs in the Chicago area, but

she could not find anything comparable to what High Point University offered her. Further,

Hegedus told Shapiro that respondent has a “unique opportunity where she is actually being paid

to work and get her PhD.” Hegedus opined that, if respondent loses this opportunity, her career

path “will be permanently damaged.”

¶ 34   Ultimately, Shapiro opined that relocation is appropriate in this case, although he

acknowledged that it was a “very difficult decision.” In support of his decision, Shapiro initially

noted that, regardless whether relocation is allowed, S.K. will be faced with “a different school



                                              - 15 -
2018 IL App (2d) 170853


district and altered parenting,” because the marital home was being sold. Shapiro further noted

that, if relocation is denied, respondent will need to find a local job and S.K. “undoubtedly will

spend time in daycare.” If relocation is allowed and respondent keeps her position at High Point

University, “daycare will not be necessary and [S.K.] will spend the same quality of time with

her mother that she currently enjoys.” Shapiro found that respondent’s desire for relocation is

“genuine and sincere” and that petitioner’s objection to relocation was for no reason other than

S.K.’s best interests. Shapiro concluded that the move “would likely enhance [S.K.’s] quality of

life by allowing [respondent] to spend far more quality time with [S.K.] then [sic] would be the

case if she were required to stay in Illinois.” Shapiro described respondent’s opportunity at High

Point University as “clearly unique in that she is being paid to pursue her Ph.D. and also allowed

time during her workweek to pursue her Ph.D.” Shapiro also noted that High Point University is

covering the cost of respondent’s Ph.D.           Shapiro acknowledged that relocation will

“compromise” the nature and quality of petitioner’s relationship with S.K.          He observed,

however, that relocation will not eliminate the relationship.      Shapiro was convinced that

respondent will do everything necessary to support and maintain S.K.’s relationship with

petitioner. Shapiro opined that the father-daughter relationship can be maintained with a “certain

structure of parenting time even though it will not necessarily allow for the same level of

involvement [petitioner] currently enjoys.”

¶ 35   On cross-examination, Shapiro acknowledged that relocation will be disruptive as it

relates to petitioner and S.K. When asked whether, if relocation were allowed, petitioner would

be relegated to the role of a “visiting parent” as opposed to a “participating parent,” Shapiro

responded that it depends on petitioner’s investment of time on matters related to S.K., such as

by contacting schools or making himself available to teachers. Shapiro acknowledged, however,



                                              - 16 -
2018 IL App (2d) 170853


that the proposed arrangements for petitioner to travel to North Carolina and stay in a hotel to

exercise parenting time “have all the markings of a visiting parent.”

¶ 36    Shapiro stated that one of the reasons he found that relocation would be appropriate was

respondent’s ability to obtain a Ph.D. at no cost.        Shapiro stated that he did not know

respondent’s income at UIC or at High Point University. Nevertheless, he indicated that access

to a greater income played a role in his conclusion, because he “just know[s] that [respondent]

would be making more money working less hours with a PhD.” When asked how he knows this,

Shapiro responded, “Good question. I don’t have those figures, but a PhD would demand more

money than someone that has a master’s degree.”

¶ 37    Shapiro testified that, if respondent stayed in Illinois, she would need to get a job as a

physical therapy clinician. This would involve working some weekday evenings and some

weekend time and would require S.K. to be in daycare. Shapiro nevertheless agreed that it was

possible that, with petitioner having 6 of 14 overnights with S.K. under the current parenting-

time schedule, respondent could schedule her evenings or weekends during petitioner’s parenting

time.

¶ 38    Shapiro agreed that S.K. has a good connection with her school and community in

Illinois. She has friends in Illinois, and she likes her school in Illinois. Shapiro did not find

anything to indicate that the educational opportunities for S.K. are greater in North Carolina than

they are in her current school district. He also agreed that the benefit of reduced college tuition

would be available at a school other than High Point University if respondent were a faculty

member at the institution.

¶ 39    Goldstein is a licensed clinical psychologist and a forensic psychologist. In conducting

his evaluation, Goldstein met with petitioner, respondent, and S.K. He also conducted collateral



                                              - 17 -
2018 IL App (2d) 170853


interviews with other individuals, observed S.K. interact with each of her parents, and reviewed

documents provided by the parties.       In addition, Goldstein had petitioner and respondent

complete “some parenting inventories” and he administered the Bricklin Perpetual Scales

Inventory to S.K. Goldstein authored a 28-page report of his evaluation, which was admitted

into evidence.

¶ 40   Goldstein testified that the parenting inventories did not indicate any significant parenting

problems with either parent. In addition, S.K.’s score on the Bricklin Perpetual Scales Inventory

indicated that she perceives her parents “pretty equally.” Goldstein testified that the results of

the test were consistent with his own observations of S.K. when he met her with each parent.

According to Goldstein, S.K. had a “great interaction” with each parent.

¶ 41   Goldstein testified that he did not see anything during his evaluation that indicated that

S.K. would receive a direct benefit by relocating to North Carolina with respondent.            For

instance, based on his research and the information that respondent provided, Goldstein had no

reason to believe that the educational opportunities for S.K. would be greater in North Carolina

than they are in Du Page County. He observed that S.K. had established relationships with

individuals in her current community and school and that she was well adjusted to her school.

Goldstein also noted that S.K. has a good relationship with her grandmothers, both of whom

reside in Illinois, and she does not currently have any extended family in North Carolina. In

addition, Goldstein considered the distance between Illinois and North Carolina.

¶ 42   Goldstein testified that respondent told him that the homes in North Carolina are more

affordable, so she could afford a nicer home in a nicer community. Goldstein testified, however,

that he does not think that the opportunity for a larger home would provide any significant

benefit to S.K. Goldstein stated that either parent could provide a sufficient home for S.K. in



                                              - 18 -
2018 IL App (2d) 170853


Illinois.

¶ 43    Goldstein reviewed Shapiro’s report and stated that he is familiar with the research of

Gould and Martindale.       He agreed with their finding that a move of more than 75 miles

compromises the quality of the relationship between the child and the parent who is left behind.

Thus, Goldstein also agreed that, in this case, the proposed move would compromise the quality

of the relationship between S.K. and petitioner. He stated that he agreed “to some degree” with

research indicating that the parent who is left behind is relegated to being a “visitor” as opposed

to a “participating parent.” Goldstein testified that, given the distance, it would be “extremely

difficult” for the trial court to fashion an alternate arrangement that would protect and preserve

the relationship between S.K. and petitioner.

¶ 44    Goldstein had no doubt that the proposed relocation would disrupt the relationship

between S.K. and petitioner. Goldstein explained that a parent’s communication with a child via

FaceTime is qualitatively different from in-person contact. He added that a parent’s need to

travel to another community interferes somewhat with the quality of the relationship, because the

interaction is not taking place at the child’s home. Moreover, the child cannot benefit from the

parent’s participation in school or extracurricular activities.

¶ 45    Ultimately, Goldstein opined to a reasonable degree of psychological certainty that

relocation to North Carolina is not in S.K.’s best interests, although he acknowledged that the

issue is “relatively close.”    Goldstein did not observe anything during the course of his

evaluation that indicated that petitioner’s objection to relocation was for any reason other than

S.K.’s best interests. In addition, Goldstein believes that respondent’s motivation for relocating

to North Carolina is sincere. On cross-examination, Goldstein acknowledged that a one-time

relocation with a younger child is much less destructive than multiple moves, and he cited



                                                - 19 -
2018 IL App (2d) 170853


research suggesting that relocation should not be denied just because some harm might occur.

¶ 46   At a hearing on August 9, 2017, the trial court issued an oral decision. The court

discussed the factors set forth in section 609.2(g) of the Act (750 ILCS 5/609.2(g) (West 2016))

to consider in assessing a parent’s request for relocation. The court also considered the 17 best-

interest factors set forth in section 602.7 of the Act (750 ILCS 5/602.7 (West 2016)). With

respect to each of the section 609.2(g) factors, the court found as follows.

¶ 47   The first factor under section 609.2(g) (750 ILCS 5/609.2(g)(1) (West 2016)) is “the

circumstances and reasons for the intended relocation.” The court found that respondent had no

bad intent, noting that the position at High Point University was her “dream job” and that

respondent quit her job at UIC and “took a risk *** hop[ing that she and petitioner] were going

to work it out.” The second factor (750 ILCS 5/609.2(g)(2) (West 2016)) involves “the reasons,

if any, why a parent is objecting to the intended relocation.” Regarding that factor, the court

stated that it heard “virtually no evidence of bad intent on behalf of [petitioner] in resisting the

relocation” and that respondent “was thinking of the child and his relationship with the child.”

¶ 48   The third factor under section 609.2(g) (750 ILCS 5/609.2(g)(3) (West 2016)) addresses

“the history and quality of each parent’s relationship with the child and specifically whether a

parent has substantially failed or refused to exercise the parental responsibilities allocated to him

or her under the parenting plan or allocation judgment.” The court stated that this factor

“favor[s] both sides probably equally.” The court found that the history and quality of each

parent’s relationship with S.K. are “clearly quite strong.” The court also found that both parents

had exercised all of their parenting time with S.K.

¶ 49   The fourth factor under section 609.2(g) (750 ILCS 5/609.2(g)(4) (West 2016)) is “the

educational opportunities for the child at the existing location and at the proposed new location.”



                                               - 20 -
2018 IL App (2d) 170853


The court found that Hillcrest Elementary was “an exceptional school.” The court also found

that Westchester “appears to be a good school, a school that apparently sends 100 percent of

their graduates to college and has an extensive foreign language program.” Further, the court

observed that both of the parties’ experts found the two schools to be comparable. The court

stated that S.K. is “bright and will be successful in any school setting *** with either of these

parents.” Finally, the court remarked that respondent would be paying the tuition at the North

Carolina school, “which apparently she can now do with her—if she’s allowed to relocate

because she’s going to be making, I guess, [$]96,000 a year. That’s a factor the court has to

consider, too.”

¶ 50   The fifth factor under section 609.2(g) (750 ILCS 5/609.2(g)(5) (West 2016)) concerns

“the presence or absence of extended family at the existing location and at the proposed new

location.” With respect to this factor, the trial court observed that both grandmothers reside in

Illinois and neither party has family in North Carolina. The court noted, however, that Emerson

indicated that she would move to North Carolina with respondent and S.K. if relocation were

allowed. Ultimately, the court characterized this factor as “evenly divided.”

¶ 51   The sixth factor under section 609.2(g) (750 ILCS 5/609.2(g)(6) (West 2016)) involves

“the anticipated impact of the relocation on the child.”         Relying on In re Marriage of

Collingbourne, 204 Ill. 2d 498 (2003), the court stated that it would consider both direct and

indirect benefits to S.K. under this factor. The court first found that respondent’s $96,000 salary

at High Point University constituted an increase that, although “[n]ot great,” was still an indirect

benefit to S.K. The court commented that respondent’s hours at the new job and the shorter

commute would result in S.K. spending less time in daycare and respondent having more quality

time with S.K. The court also noted that S.K. will be able to attend college for free, respondent



                                               - 21 -
2018 IL App (2d) 170853


will have “health insurance and benefits” for herself and S.K., and respondent will be able to

obtain a Ph.D. for free. Regarding housing, the court observed that respondent planned to buy a

home with the help of her mother. The court noted that, according to respondent, she could buy

a bigger house in North Carolina for less money and with more yard space. Petitioner argued

that respondent’s testimony regarding housing was “rank speculation,” and the court remarked

that petitioner was “probably right.”

¶ 52   The court observed that, although petitioner was critical of the culture and the schools in

North Carolina, his testimony was “without much particularity.”           The court explained, for

instance, that, although petitioner testified that Westchester was too small, he failed to indicate

what was wrong with that.        The court also pointed out that, although petitioner obtained

information regarding the crime rates in some communities in North Carolina, he offered no

comparisons. The court acknowledged that if S.K. remains in Illinois she will attend a good

school. She will go to daycare at KinderCare, a facility she knows well. Furthermore, S.K. will

continue with her extracurricular activities, be able to see her friends, and have her father around.

¶ 53   The seventh factor under section 609.2(g) (750 ILCS 5/609.2(g)(7) (West 2016))

addresses “whether the court will be able to fashion a reasonable allocation of parental

responsibilities between all parents if the relocation occurs.” As to this factor, the trial court

stated that there was evidence of many direct flights between Chicago and Greensboro or

Raleigh. The trial court noted that respondent offered to fly S.K. along with a chaperone to

Chicago once a month at her expense and further proposed that petitioner travel to North

Carolina once a month to have additional parenting time in the summer.              The trial court

acknowledged petitioner’s concerns that respondent’s proposal would involve a lot of traveling

time and that the parenting time would be “difficult” and “not much quality” after all the



                                               - 22 -
2018 IL App (2d) 170853


traveling. The court, noting that petitioner had been able to adjust his work schedule in the past,

suggested that petitioner could possibly leave work earlier on Fridays or use some vacation time

from work to travel on Thursdays or Friday mornings. The court stated that the number of days

of parenting time “maybe wouldn’t change,” but it added that this “is not a numbers game.” The

court stated that the quality of petitioner’s parenting time with S.K. is the most important thing.

¶ 54    The eighth factor under section 609.2(g) (750 ILCS 5/609/2(g)(8) (West 2016)) concerns

“the wishes of the child, taking into account the child’s maturity and ability to express reasoned

and independent preferences as to relocation.”          The court found that S.K.’s wishes as to

relocation were not probative, primarily because of her age.

¶ 55    The ninth factor under section 609.2(g) (750 ILCS 5/609.2(g)(9) (West 2016)) is

“possible arrangements for the exercise of parental responsibilities appropriate to the parents’

resources and circumstances and the developmental level of the child.” In addressing this factor,

the court noted that, if respondent is not allowed to relocate, she will lose her job at High Point

University. The court found, in turn, that the loss of respondent’s job “has an affect [sic] on her

economic situation.” The court also found that, although the parties expended “[m]uch trial

time” on this topic, there was no proof that respondent had a similar employment opportunity in

Illinois.

¶ 56    The tenth factor under section 609.2(g) (750 ILCS 5/609.2(g)(10) (West 2016)) addresses

“minimization of the impairment to a parent-child relationship caused by a parent’s relocation.”

The court categorized this factor as “the factor in this case” and “the most difficult factor.” The

court agreed with both Shapiro and Goldstein that relocation will negatively affect petitioner’s

relationship with S.K. to some extent. The court noted Goldstein’s admission that a one-time

relocation with a younger child is much less destructive than multiple moves and that relocation



                                               - 23 -
2018 IL App (2d) 170853


should not be denied just because some harm might occur. The court observed that petitioner

wants to keep his frequent, almost daily, contact with S.K. The court noted, however, that even

with “a very liberal parenting schedule,” petitioner “may fall short of six out of fourteen days,

which is what he has now.”        If relocation is permitted, respondent has offered petitioner

parenting time of alternating weekends, extended time in the summer, and holidays. She also

discussed FaceTime and Skype opportunities. The court stated that the “bottom line” was

whether petitioner’s relationship with S.K. can “survive and prosper” with less frequency.

¶ 57   In ruling, the court remarked that both experts described this case as a “close call.” The

court agreed that “this is a close case,” adding that “there is no right answer.” The court found

“[t]he key” to be S.K.’s best interests. The court noted that Shapiro’s report listed the benefits to

S.K. if relocation is permitted. The court observed that these benefits included “daycare and

college and benefits and housing.” The court stated that it ascertained from Shapiro’s list that

S.K. will benefit both directly and indirectly if relocation is permitted. As a result, the court

granted respondent’s petition to relocate.      The court also modified the parental-allocation

judgment, ordered respondent to “enroll the child in the North Carolina private school as soon as

possible,” and required respondent to be solely responsible for the cost of S.K.’s tuition at the

private school.

¶ 58   On August 16, 2017, the trial court entered a written order modifying the parental-

allocation judgment. That order provides in relevant part as follows. Petitioner was granted

parenting time with S.K. on alternating weekends, with the first weekend to occur in Illinois and

the second weekend to occur in North Carolina. Parenting time would last from Friday to

Sunday, but it could be extended on longer weekends. The parties could agree to additional

parenting time between petitioner and S.K., and petitioner would be allowed additional weekend



                                               - 24 -
2018 IL App (2d) 170853


visitation anytime in North Carolina from Friday after school until Sunday evening with at least

60 days’ notice. Petitioner was also awarded five weeks of parenting time in the summer, broken

up into one period of three consecutive weeks and a second period of two consecutive weeks.

Petitioner was allocated all of spring break in even years and half of spring break in odd years.

Winter break, including Christmas and New Year’s Day, was allocated so that one year

petitioner’s parenting time would run from the Saturday after school is out until December 26,

and the next year his parenting time would run from December 26 until the Sunday before school

starts. The court eliminated petitioner’s parenting time on his birthday and Halloween and ruled

that each parent have one telephone or Skype contact per day. Respondent was responsible for

all costs relating to S.K.’s travel to Illinois for parenting time with petitioner, while petitioner

was responsible for traveling costs associated with his parenting time in North Carolina. The

court also denied petitioner’s petition to determine school enrollment and provided that the order

was final and appealable.

¶ 59   On August 29, 2017, petitioner filed a motion to reconsider. On September 22, 2017,

respondent filed a response to the motion to reconsider. On October 18, 2017, petitioner filed a

motion for leave to supplement his motion to reconsider with In re Parentage of P.D., 2017 IL

App (2d) 170355, an opinion issued by this court on October 13, 2017. On October 19, 2017,

the trial court denied petitioner’s motion to reconsider. On October 23, 2017, petitioner filed a

notice of appeal.

¶ 60                                     II. ANALYSIS

¶ 61   On appeal, petitioner raises two issues. First, he argues that the relocation order is

against the manifest weight of the evidence. Second, he argues that the trial court erred in sua

sponte ordering that S.K. be enrolled at Westchester. We address each contention in turn.



                                               - 25 -
2018 IL App (2d) 170853


¶ 62                                   A. Relocation Order

¶ 63   Prior to 2016, section 609 of the Act (750 ILCS 5/609 (West 2014)) governed the

“removal” (now relocation) of a child from Illinois. Section 609 provided that a court may grant

leave to remove a child “whenever such approval is in the best interests of such child or

children.” 750 ILCS 5/609 (West 2014); see P.D., 2017 IL App (2d) 170355, ¶ 15. Although

section 609 was silent regarding the factors a trial court should consider in making this best-

interest determination, the supreme court developed various factors through case law. See

Collingbourne, 204 Ill. 2d at 522-23; In re Marriage of Smith, 172 Ill. 2d 312, 320-21 (1996); In

re Marriage of Eckert, 119 Ill. 2d 316, 326-28 (1988). These factors, referred to as the Eckert

factors, include (1) the likelihood that the proposed move will enhance the general quality of life

for both the custodial parent and the child; (2) the custodial parent’s motives for seeking

removal, to determine whether the proposed move is a ruse designed to frustrate or defeat the

noncustodial parent’s visitation; (3) the noncustodial parent’s motives in resisting removal; (4)

the effect removal will have on the noncustodial parent’s visitation rights, because it is in the

best interests of a child to have a healthy and close relationship with both parents, as well as with

other family members; and (5) whether a reasonable visitation schedule can be worked out.

P.D., 2017 IL App (2d) 170355, ¶ 16 (citing Collingbourne, 204 Ill. 2d at 522-23, citing Eckert,

119 Ill. 2d at 326-27). The supreme court has stated that the Eckert factors are to be considered

and balanced by the trial court and that no one factor is controlling. Collingbourne, 204 Ill. 2d at

523.

¶ 64   Effective January 1, 2016, the General Assembly repealed section 609 of the Act and

replaced it with section 609.2. See Pub. Act 99-90, § 5-20 (eff. Jan. 1, 2016) (repealing 750

ILCS 5/609); Pub. Act 99-90, § 5-15 (eff. Jan. 1, 2016) (adding 750 ILCS 5/609.2). Section



                                               - 26 -
2018 IL App (2d) 170853


609.2 codifies the factors a court must consider when ruling on a petition for relocation.

Pursuant to section 609.2, the trial court must decide whether relocation is appropriate, based

upon the best interests of the child in light of the following 11 factors:

               “(1) the circumstances and reasons for the intended relocation;

               (2) the reasons, if any, why a parent is objecting to the intended relocation;

               (3) the history and quality of each parent’s relationship with the child and

       specifically whether a parent has substantially failed or refused to exercise the parental

       responsibilities allocated to him or her under the parenting plan or allocation judgment;

               (4) the educational opportunities for the child at the existing location and at the

       proposed new location;

               (5) the presence or absence of extended family at the existing location and at the

       proposed new location;

               (6) the anticipated impact of the relocation on the child;

               (7) whether the court will be able to fashion a reasonable allocation of parental

       responsibilities between all parents if the relocation occurs;

               (8) the wishes of the child, taking into account the child’s maturity and ability to

       express reasoned and independent preferences as to relocation;

               (9) possible arrangements for the exercise of parental responsibilities appropriate

       to the parents’ resources and circumstances and the developmental level of the child;

               (10) minimization of the impairment to a parent-child relationship caused by a

       parent’s relocation; and

               (11) any other relevant factors bearing on the child’s best interests.” 750 ILCS

       5/609.2(g) (West 2016).



                                                - 27 -
2018 IL App (2d) 170853


¶ 65   The party seeking judicial approval of the proposed relocation must establish by a

preponderance of the evidence that the relocation is in the child’s best interests. See Eckert, 119

Ill. 2d at 325; see also Collingbourne, 204 Ill. 2d at 521 (observing that the best interests of the

child is the “paramount question” that must be considered in a removal action); P.D., 2017 IL

App (2d) 170355, ¶ 15 (noting that parent seeking relocation has the burden of proving by a

preponderance of the evidence that relocation would be in the child’s best interests); In re

Marriage of Tedrick, 2015 IL App (4th) 140773, ¶ 49 (noting that burden of proof in a removal

case is a preponderance of the evidence). In deciding whether relocation is in the child’s best

interests, a trial court should hear “any and all relevant evidence.” Eckert, 119 Ill. 2d at 326. We

are mindful, however, that a determination of the child’s best interests cannot be reduced to a

simple bright-line test, but rather must be made on a case-by-case basis, depending to a great

extent upon the circumstances of each case. Eckert, 119 Ill. 2d at 326. A reviewing court does

not reweigh the competing considerations.         Rather, it reviews the trial court’s decision

deferentially. As our supreme court has stated, “ ‘[t]he presumption in favor of the result

reached by the trial court is always strong and compelling in this type of case.’ ” Eckert, 119 Ill.

2d at 330 (quoting Gallagher v. Gallagher, 60 Ill. App. 3d 26, 31-32 (1978)); see also P.D., 2017

IL App (2d) 170355, ¶ 18. Such deference is appropriate because the trier of fact has significant

opportunities to observe both the parents and, if applicable, the children, and therefore it is able

to assess and evaluate their temperaments, personalities, and capabilities. Eckert, 119 Ill. 2d at

330. Accordingly, a trial court’s determination of what is in the best interests of a child should

not be reversed unless it is against the manifest weight of the evidence. Eckert, 119 Ill. 2d at

328. A court’s decision is against the manifest weight of the evidence only where the opposite

conclusion is clearly apparent or where its findings are unreasonable, arbitrary, or not based on



                                               - 28 -
2018 IL App (2d) 170853


the evidence presented. Best v. Best, 223 Ill. 2d 342, 350 (2006).

¶ 66   As set forth above, the trial court specifically addressed the section 609.2(g) factors and

considered the totality of the circumstances, and it ultimately granted respondent’s motion for

relocation. In light of the “strong and compelling” presumption favoring this result (Eckert, 119

Ill. 2d at 330), we conclude that the trial court’s decision is not against the manifest weight of the

evidence.

¶ 67   Petitioner raises various reasons why, in his opinion, the trial court’s order granting

relocation is against the manifest weight of the evidence.           Petitioner’s assertions can be

categorized as follows. First, petitioner argues that the relocation will result in an unreasonable

reduction in his parenting time. Second, petitioner argues that the relocation will drastically

reduce the quality of his parenting time. Third, petitioner contends that the relocation will create

a significant financial burden on his right to exercise his parenting time. Fourth, petitioner

asserts that the trial court relied on findings that were contrary to or unsupported by the evidence.

Finally, petitioner argues that the trial court placed too much emphasis on the improvement of

the quality of respondent’s life. We address each argument in turn.

¶ 68   Petitioner first argues that the relocation order results in an unreasonable reduction in his

parenting time. We do not dispute that the relocation order results in a reduction in petitioner’s

parenting time. However, under the facts of this case, we do not agree that the reduction in

parenting time renders the trial court’s decision reversible.

¶ 69   The allocation judgment entered in February 2017 divided the parties’ parenting time

based on a two-week schedule. During the first week, petitioner’s parenting time began on

Wednesday at 5 p.m. and continued through Sunday at 5 p.m.               During the second week,

petitioner’s parenting time began on Wednesday at 5 p.m. and continued through Friday at 5



                                                - 29 -
2018 IL App (2d) 170853


p.m. The allocation judgment also provided that each party have three nonconsecutive weeks of

parenting time during S.K.’s summer break, alternate parenting time on major holidays, and

equal parenting time during spring and winter breaks. Under the trial court’s August 2017

orders, however, petitioner was allocated time with S.K. every other weekend (alternating

between Illinois and North Carolina) with extended time on long weekends, any additional time

as agreed by the parties, any additional time in North Carolina at petitioner’s election with 60

days’ notice to respondent, five weeks of summer break (divided into one period of three

consecutive weeks and one period of two consecutive weeks), half of winter break, and 75% of

spring break (the whole spring break one year and half of spring break the next year). The post-

relocation parenting-time schedule also provided that the parties alternate parenting time on

S.K.’s birthday and eliminated the parties’ birthdays, Halloween, New Year’s, and Christmas.

Thus, the post-relocation parenting-time schedule undoubtedly results in a reduction in

petitioner’s parenting time. See In re Marriage of Demaret, 2012 IL App (1st) 111916, ¶ 60

(acknowledging that reduced visitation by the noncustodial parent might be an unavoidable

consequence of allowing a petition for removal).

¶ 70   Petitioner relies on math to argue that the reduction in his parenting time is unreasonable.

He explains that, under the allocation judgment entered in February 2017, S.K. spent 6 nights

with him during each 14-day period and they spent face-to-face time together on 8 of those 14

days. In addition, petitioner was awarded time with S.K. during summer, spring, and winter

breaks, holidays, and birthdays. According to petitioner, under the allocation judgment, he had

approximately 164 overnights in a given year, or 44.9% of the annual overnights. Following the

relocation hearing, however, he has “a base summer and school year schedule of 82 overnights

per year, or 22.46% of the overnights.” According to petitioner, this is a substantial and



                                              - 30 -
2018 IL App (2d) 170853


unreasonable reduction in parenting time, especially since the trial court found at the dissolution

hearing that his relationship with S.K. was “closer than many dads.”

¶ 71     Petitioner invoked this same position in his motion for reconsideration. The trial court

rejected petitioner’s argument and we do not find it any more persuasive on appeal. The trial

court described the parenting time given to petitioner upon relocation as “generous” and “in

excess of virtually every parenting schedule [it has] seen” in a relocation case. Petitioner also

argued in his motion for reconsideration that his parenting time had been cut from 164

overnights per year to 94 overnights per year.           The court rejected petitioner’s calculation,

describing it as “flawed” math. The court explained:

         “A simple review of the court orders indicates this math is flawed. How can you

         determine 94 days when you don’t even know when he is going to come visit the child in

         North Carolina? And again, counting number of days is not the test either. The issue is

         quality of parenting time.”

The court added that case law supports that “groups of time, as opposed to daily or every-other-

day time[,] is sufficient and can be in the best interest of the child[ ]. That’s what I found in this

case.”

¶ 72     The trial court’s characterization of petitioner’s calculation as “flawed” is not without

foundation. Before this court, petitioner attempts to explain the formula for his calculation in his

brief, but he admits in a footnote that his formula “disregards the holidays and school breaks for

simplicity.” In addition, the exact number of “annual overnights” petitioner was awarded under

the February 2017 allocation judgment is not clear from petitioner’s brief. On one page of his

brief, petitioner represents that “with all holidays and breaks included,” he had “approximately

164 overnights in a given year.” On another page, petitioner states that he had “a base schedule



                                                - 31 -
2018 IL App (2d) 170853


of 159 overnights per year” under the allocation judgment. On yet a third page, petitioner

indicates that the allocation judgment provided him with “156 overnights annually.” Petitioner

also provides inconsistent information regarding the number of overnights after relocation.

Petitioner represents that his annual overnights will be limited to 82. However, in his motion to

reconsider, petitioner represented this number as 94. Based on this evidence, we cannot say that

the trial court unfairly characterized petitioner’s math as “flawed.” Likewise, we note, as did the

trial court, that it would be difficult to determine the exact reduction in petitioner’s parenting

time, because, under the August 2017 orders, the parties could agree to additional parenting time

for petitioner and petitioner was allowed additional weekend visitation anytime in North

Carolina with proper notice to respondent. Given these circumstances, we decline to find that

the reduction in petitioner’s parenting time is unreasonable.

¶ 73   Petitioner cites several cases that he asserts are factually similar to this one and support

his claim that the trial court unreasonably reduced his parenting time. However, as noted, a

determination of the best interests of a child “must be made on a case-by-case basis, depending,

to a great extent, upon the circumstances of each case.” Eckert, 119 Ill. 2d at 326; see also In re

Marriage of Berk, 215 Ill. App. 3d 459, 465-66 (1991) (noting that, because the best interests of

a child must be determined on the facts of each case, citation to and discussion of prior removal

cases are of little value in determining whether removal should be allowed). In any event, while

the cases petitioner cites all deal with involved fathers such as himself, they provide negligible

assistance in reviewing the trial court’s decision, because there are noteworthy factual

differences between them and this case. Significantly, the reviewing courts in the cited cases did

not rely only upon the decrease in ordered visitation. See, e.g., Shinall v. Carter, 2012 IL App

(3d) 110302 (reversing grant of petition to remove child to Colorado where the father’s parenting



                                               - 32 -
2018 IL App (2d) 170853


time would be reduced by half, there was no evidence that the move would enhance the minor’s

quality of life, the minor had extended family members in Illinois with whom she was strongly

bonded, the travel involved would be expensive, the frequent and time-consuming travel

requirements would be a burden upon the minor, and the minor would be without her primary

caretaker (the mother) for weeks at a time); Tysl v. Levine, 278 Ill. App. 3d 431 (1996) (reversing

grant of petition for removal of the minor to Georgia where the minor’s visitation with the father

would decrease “by at least 50%,” the minor’s interaction with other relatives in Illinois would

be significantly diminished, the evidence relating to the quality of the minor’s lifestyle in

Georgia was “vague” and “uncertain,” the average standardized test scores at the Georgia school

the minor would attend were below the national average while the average standardized test

scores at the Illinois school the minor attended were well above the national average, and the

father was unsure how often he could travel given his modest salary); In re Marriage of Johnson,

277 Ill. App. 3d 675 (1996) (reversing grant of removal where proposed visitation schedule upon

removal resulted in “at least” a 50% reduction in the father’s visitation and the only possible

benefit of removal arose from the mother’s improved marital relationship with her new husband,

which was insufficient to show that removal would enhance the minor’s quality of life); In re

Marriage of Davis, 229 Ill. App. 3d 653 (1992) (reversing grant of removal where proposed

visitation schedule upon removal represented a 35% reduction in the father’s visitation, the

minor would be deprived of regular contact with her two brothers and her grandparents, the

minor had no family living in Georgia, there was no evidence comparing the quality of the

education the minor would receive in Georgia versus that in Illinois, there was no evidence that

the quality of the minor’s life would be enhanced by the proposed move given that the mother

had not secured employment in Georgia, the mother’s fiancé had not presented evidence to



                                              - 33 -
2018 IL App (2d) 170853


support his claim of enhanced income, and the mother’s claim that she would be able to spend

more time with the minor was unclear); Berk, 215 Ill. App. 3d 459 (affirming denial of request to

remove children to Canada to live with the mother and her new husband where the removal

would result in the father having 18% fewer days of visitation, most members of the children’s

extended family resided in Illinois, the Canadian and American education systems differed, the

children barely knew the mother’s new husband, transportation between Illinois and Canada

would be limited and expensive, and the mother would be employed at essentially the same

income as in Illinois).

¶ 74   Petitioner next argues that the travel time and hotel stays required under the post-

relocation parenting schedule will “drastically reduce the quality of [his] parenting time with

[S.K.]” Petitioner contends that both he and S.K. will have to spend a significant amount of time

each month simply traveling between North Carolina and Illinois. He further complains that his

parenting time with S.K. in North Carolina will occur in a hotel room, not in his home where he

and S.K. can share the normal, day-to-day interactions and experiences that S.K. has been able to

enjoy with him for her whole life. However, petitioner cites no authority for the proposition that

relocation should be denied on the basis that the noncustodial parent and the child will have to

travel or stay in a hotel to see each other. As respondent notes, if this were so, relocation would

never be granted. We note that, in granting relocation, the trial court considered travel issues at

length, including petitioner’s complaint that they would impact the quality of his parenting time.

The court observed, however, that petitioner could adjust his work schedule, as he had in the

past, to allow for longer weekends. The court also noted that the evidence showed “lots of direct

flights between Chicago and Greensboro and Chicago and Raleigh” and that the airport in

Greensboro is close to where respondent intends to live, thereby resulting in a shorter commuting



                                              - 34 -
2018 IL App (2d) 170853


time.

¶ 75    Petitioner cites three cases on this issue, In re Marriage of Krivi, 283 Ill. App. 3d 772

(1996), Shinall, 2012 IL App (3d) 110302, and Demaret, 2012 IL App (1st) 111916. Again, we

find that these cases provide negligible assistance in reviewing the trial court’s decision, because

there are noteworthy factual differences between them and this case. See Krivi, 283 Ill. App. 3d

772 (finding that proposed visitation schedule would require the father to travel 3400 miles by

car between Illinois and Minnesota, thereby denying the father “any meaningful contact” with

his children since most of the visitation time would be spent traveling in a car); Shinall, 2012 IL

App (3d) 110302 (reversing a removal order in part because “the burden of the frequent and

time-consuming travel requirements” would fall upon a three-year-old child. In Demaret, the

appellate court affirmed the denial of the mother’s petition for removal, in part because the time

the father would have to spend traveling would curtail his weekend visitation with the children

and staying in a hotel with the children would not be a substitute for the home environment he

could provide in Illinois. Demaret, 2012 IL App (1st) 111916, ¶¶ 55-57. However, there was no

evidence in Demaret that the father could modify his work schedule to accommodate the travel

and prolong his visitation. Demaret, 2012 IL App (1st) 111916, ¶ 54 (noting that longer

weekends would be difficult to put into practice, given the father’s work schedule). In this case,

petitioner acknowledged that he had made various requests to modify his work schedule since

S.K. was born and that his employer had always accommodated his requests. We also note that

the Demaret court questioned the mother’s motives for seeking removal, finding that her request

stemmed from her desire to control all aspects of the children’s lives (Demaret, 2012 IL App

(1st) 111916, ¶¶ 51-52), a factor that is not present in this case.

¶ 76    Citing Demaret, 2012 IL App (1st) 111916, ¶ 59, petitioner also claims that the relocation



                                                - 35 -
2018 IL App (2d) 170853


order creates a significant financial burden on his right to exercise parenting time with S.K.

Petitioner’s reliance on Demaret is unclear, as he cites the court’s discussion of the mother’s

proposal in that case to contribute $5000 toward travel expenses to allow the father to have a

visitation schedule in New Jersey (where the mother proposed to move) similar to the one he had

in Illinois. In Demaret, the visitation schedule in Illinois involved every other weekend, on

Wednesday nights, and when the mother traveled for work. Demaret, 2012 IL App (1st) 111916,

¶ 59. However, the court found that the cost of travel alone undermined the mother’s proposal,

because the financial assistance she offered would cover only 22 round-trip tickets per year for

the father and the four children. Demaret, 2012 IL App (1st) 111916, ¶ 59. Petitioner does not

explain how this discussion applies here. More significantly, we find that petitioner’s financial

circumstances are quite different from those of the father in Demaret. In Demaret, the father’s

gross income fluctuated dramatically, as he earned $102,467 in 2008 and $32,819 in 2010. In

the present case, the trial court found petitioner’s annual gross income to be $119,000.

Moreover, while the trial court ordered petitioner to pay all costs associated with exercising his

parenting time in North Carolina, it required respondent to pay all costs related to S.K. traveling

to Illinois for her parenting time with petitioner. Under these circumstances, we find nothing

about the travel required in this case that would render relocation inappropriate.

¶ 77   Petitioner next argues that the trial court made a number of findings about benefits that

S.K. would experience from the relocation to North Carolina, such as a higher income for

respondent, insurance through respondent’s new job, less time in daycare than she would need in

Illinois, better housing, and free college tuition. According to petitioner, however, many of the

trial court’s findings about these benefits are contrary to or unsupported by the evidence.

¶ 78   As to respondent’s income, the trial court found that respondent’s income would increase



                                               - 36 -
2018 IL App (2d) 170853


to $96,000. The court stated that this increase was “[n]ot great,” but was still an indirect benefit

to S.K. The trial court stated that the increased salary would allow respondent to pay the tuition

at Westchester. We agree with petitioner that the trial court’s finding that respondent would earn

$96,000 per year at High Point University is contrary to the evidence. The record shows that

respondent’s salary at High Point University is actually $87,000, which is only slightly more

than her salary at UIC. However, petitioner cites no authority that the lack of a significant salary

increase is determinative. See Davis, 229 Ill. App. 3d at 662 (observing that an increase in

standard of living alone is not determinative in removal case). We also point out that, while the

trial court cited the purported salary increase as an indirect benefit to S.K., it also cited other

factors related to respondent’s job, including the fact that respondent would be required to be on

campus only five hours a day and would have a shorter commute. The court found that this

would give respondent more quality time with S.K.

¶ 79   Petitioner also asserts that any slight increase in respondent’s salary will be offset by

expenses that would not occur if S.K. remained in Illinois. As examples, petitioner cites the

tuition at Westchester and the cost for S.K. and her chaperone to travel to Illinois each month.

However, petitioner’s argument ignores that respondent would also incur certain expenses if she

remained in Illinois that she would not incur in North Carolina. For instance, the evidence

established that Emerson will relocate with respondent and S.K. and will make a “substantial”

down payment on the home they will reside in together. Emerson also stated that she will pay

the real estate taxes, utilities, and insurance. This assistance would not be available if respondent

remained in Illinois, as Emerson testified that she is not willing to move to the Chicago area if

relocation is denied. In addition, petitioner ignores the fact that respondent is obtaining her

Ph.D. for free in North Carolina. There was no evidence of any similar financial assistance in



                                               - 37 -
2018 IL App (2d) 170853


Illinois if she were to remain here and pursue a Ph.D. Accordingly, we find this argument

unpersuasive.

¶ 80   Petitioner next takes issue with the court’s finding that respondent’s employer-provided

“health insurance and benefits” for herself and her family is a benefit to S.K., because the

judgment of dissolution provides that petitioner has the responsibility to maintain health

insurance for S.K. However, the court referenced not only the insurance but other benefits as

well. In any event, petitioner cites nothing that would prohibit S.K. from receiving health

insurance from both petitioner and respondent.

¶ 81   Petitioner next disputes the trial court’s findings with respect to daycare. The trial court

found that, if relocation is permitted, S.K. “will have less daycare.” Petitioner suggests that this

finding is not supported by the evidence. However, respondent testified that S.K. will not need

daycare in North Carolina, because (1) Emerson is moving with them and can pick up S.K. from

school when respondent is unable to do so and (2) respondent will be on campus for only five

hours a day. Respondent further testified that, if she remained in Illinois, she “would assume”

that S.K. would have to go to daycare. She explained that there were no academic positions

available in the Chicago area, so she would be “forced to go back to being a clinician,” with

hours in the early morning, late at night, and on weekends to accommodate patients who work.

Although admittedly we are dealing with “unknowable future events” (P.D., 2017 IL App (2d)

170355, ¶ 33), the trial court’s finding that S.K. will spend less time in daycare constituted a

reasonable conclusion based on the evidence.

¶ 82   Petitioner nevertheless asserts that the evidence established that S.K. had not needed any

daycare in Illinois since she started kindergarten in August 2016. He therefore concludes that

“the status quo is not that [S.K.] needs daycare now, and it is inappropriate to compare her future



                                               - 38 -
2018 IL App (2d) 170853


needs for daycare with what she needed before starting kindergarten.” Petitioner’s position is

problematic for two principal reasons. First, as petitioner readily acknowledges, S.K. did go to

daycare during petitioner’s weekday parenting time in summer 2017 when she was not in school.

Thus, petitioner misinterprets the “status quo.” Second, petitioner’s suggestion that the trial

court compared “S.K.’s future need for daycare with what she needed before starting

kindergarten” is without foundation. In concluding that S.K. “will have less daycare” in North

Carolina, the trial court compared the daycare needs in North Carolina if relocation were allowed

to the daycare needs in Illinois if relocation were denied. As noted previously, respondent

testified that if relocation were denied she would have to quit her job at High Point University

and obtain a position as a physical therapy clinician. This, in turn, would require weekend hours

and earlier or later hours during the week. Emerson testified that she would not move to the

Chicago area if relocation were denied. Petitioner posits that staying in Illinois would not

necessarily result in more daycare for S.K.        He explains that, given the “flexibility” of

respondent’s job at UIC, she could schedule her early morning, late evening, and weekend hours

during his parenting time. However, petitioner cites no evidence that any scheduling flexibility

respondent had at UIC would be available at a new position elsewhere.

¶ 83   Petitioner also suggests that respondent’s testimony that she would be on campus for only

five hours a day is speculative. He points out that Hegedus noted that “most people” stay on

campus longer than five hours. Petitioner also complains that “less daycare in this situation

means that [respondent’s] 71-year-old mother is staying with [S.K.] as opposed to paying for an

outside daycare.” The fact remains that the trial court was satisfied, after hearing the evidence,

that respondent’s work hours and Emerson’s presence would mean that S.K. would not need

daycare. As noted, the trial court’s findings are entitled to great deference (see Eckert, 119 Ill.



                                              - 39 -
2018 IL App (2d) 170853


2d at 330), and, given the evidence presented in this case, petitioner’s arguments do not present a

compelling reason to set aside the court’s finding regarding daycare.

¶ 84   Petitioner next argues that the trial court should not have compared the housing in North

Carolina to respondent’s temporary apartment in Illinois, as opposed to the marital residence in

Downers Grove. This argument finds no basis in the record. It is true that at the relocation

hearing respondent testified to her living situation in Illinois after she moved out of the marital

home. It is also true that in the course of its ruling the trial court discussed housing in North

Carolina. The trial court stated that, “[a]s to residences, [respondent] has looked and plans to

buy, with the help of her mother’s money.” The court also commented that respondent “claims

the housing she looked at [in North Carolina] is better housing, bigger for less money and more

yard and more space.” The court later remarked that petitioner “argued a bigger and nicer

residence in North Carolina expected by [respondent] is rank speculation. He’s probably right

there.” We find no evidence, however, that the trial court compared respondent’s housing in

North Carolina to her apartment in Illinois, and petitioner directs us to nothing in the record to

support such a claim.

¶ 85   Petitioner next argues that the benefit of free college tuition at High Point University is

too tenuous to justify relocation. Petitioner asserts that there was no basis for concluding

anything about S.K.’s college plans at this point, since she was only 6 years old and would not

attend college for another 12 years.        Although the time frame involved might reduce the

significance of the availability of free tuition, we nevertheless conclude that it was reasonable for

the trial court to find that this benefit would accrue to S.K. as a result of relocation. Accordingly,

we reject petitioner’s claim that the trial court improperly relied on this evidence in support of its

decision to grant the motion to relocate.



                                                - 40 -
2018 IL App (2d) 170853


¶ 86    Finally, petitioner argues that the trial court erred in considering the improvement to the

quality of respondent’s life, because it is not a factor under section 609.2(g) (see 750 ILCS

5/609.2(g) (West 2016)). In support of his position, petitioner primarily relies upon P.D., 2017

IL App (2d) 170355. 1

¶ 87    In P.D., this court found that, in enacting section 609.2(g) of the Act (750 ILCS

5/609.2(g) (West 2016)), the legislature “omit[ted] the first Eckert factor [(the likelihood that the

proposed move will enhance the general quality of life for both the custodial parent and the

child)], reference[d] only the best interests of the child, and [did] not mention the custodial

parent.” P.D., 2017 IL App (2d) 170355, ¶ 34. We then stated that, “[g]iven the new statutory

directives, *** the reasoning of Eckert and Collingbourne and progeny, to the extent it requires

weighing the likelihood that the move will enhance the custodial parent’s quality of life, is

unhelpful in evaluating the trial court’s best-interest determination in the case before us.” P.D.,

2017 IL App (2d) 170355, ¶ 36. Petitioner suggests that, under P.D., the correct approach in a

relocation case is to focus on whether the quality of the child’s life is enhanced, not the quality of

the custodial parent’s life.

¶ 88    In essence, petitioner interprets P.D. as holding that a trial court may not consider

whether relocation would benefit the parents. We reject this position. In P.D., this court simply

recognized that, in enacting section 609.2 of the Act (750 ILCS 5/609.2 (West 2016)), the

legislature “intended to emphasize the child’s best interests over those of the custodial parent.”

P.D., 2017 IL App (2d) 170355, ¶ 36. Although we found that cases requiring consideration of

        1
            Although P.D. was released after the trial court’s August 2017 orders, petitioner alerted

the court to the case and the court discussed the case in addressing petitioner’s motion to

reconsider.



                                                 - 41 -
2018 IL App (2d) 170853


“the likelihood that the move will enhance the custodial parent’s quality of life” were

“unhelpful” (P.D., 2017 IL App (2d) 170355, ¶ 36), nothing in P.D. prohibits a court from

considering an enhancement to the custodial parent’s quality of life. In fact, in deciding a motion

to relocate, section 609.2(g)(11) (750 ILCS 5/609.2(g)(11) (West 2016)) directs the court to

consider “any other relevant factors bearing on the child’s best interests.”

¶ 89   Petitioner suggests that in P.D. we rejected the argument that section 609.2(g)(11)

permits a court to consider an enhancement to the custodial parent’s quality of life. We disagree.

The custodial parent in P.D. argued that section 609.2(g)(11) “might be the appropriate place to

consider the impact of the move on [her] life.” P.D., 2017 IL App (2d) 170355, ¶ 47. In

addressing this argument, we responded, “we believe the trial court properly placed

consideration of P.D.’s best interests above the likely enhancement to [the custodial parent’s]

general quality of life as a result of relocating to New Jersey.” P.D., 2017 IL App (2d) 170355, ¶

47. We read nothing in this language to prohibit a court from considering an enhancement to the

custodial parent’s quality of life under section 609.2(g)(11), as long as the court is satisfied that it

has a bearing on the child’s best interests.

¶ 90   Petitioner nevertheless asserts that respondent had a good job in her field at UIC that she

“loved” but that she voluntarily left it to take a similar job in North Carolina earning a

comparable salary. Given these circumstances, petitioner concludes, any “financial necessity

giving rise to the indirect benefit to the child is absent in this case.” As part of its consideration

of the factors set forth in section 609.2(g) (750 ILCS 5/609.2(g) (West 2016)) and the factors set

forth in section 602.7 (750 ILCS 5/602.7 (West 2016)), the trial court noted the benefits to S.K.

and to respondent that would result from the relocation. Ultimately, the court concluded that

S.K. “will benefit both directly and indirectly if relocation is granted.” The court cited more than



                                                 - 42 -
2018 IL App (2d) 170853


financial benefits to S.K. Among the benefits the court cited were those involving “daycare and

college and benefits and housing.” For instance, the court noted that respondent’s work hours

and commute in North Carolina would allow her to spend more time with S.K. and S.K. to spend

less time in daycare. The court also noted that respondent and S.K. will have extended family in

North Carolina, as Emerson plans to move with them.            Further, S.K. will have access to

respondent’s employment benefits, including a tuition benefit at High Point University. In other

words, the court found that allowing the relocation will improve the quality of S.K.’s life by

facilitating respondent’s involvement in more of S.K.’s day-to-day care, enabling more frequent

contact with Emerson, and providing other benefits appurtenant to respondent’s employment.

¶ 91   In conclusion, the trial court specifically addressed the section 609.2(g) factors and,

based on the totality of the circumstances, granted respondent’s motion for relocation. Again, a

“strong and compelling” presumption favors the result reached by the trial court, as it had the

opportunity to observe the parties and thus was able to assess and evaluate their temperaments,

personalities, and capabilities. Eckert, 119 Ill. 2d at 330. The fact that the evidence in this case

was close, as recognized by the court and the parties’ experts, strengthens this presumption. For

the reasons set forth above, and after careful consideration of the record, we cannot say that the

court’s decision is against the manifest weight of the evidence.

¶ 92                                  B. School Enrollment

¶ 93   Petitioner also argues that the trial court erred in sua sponte ordering that S.K. be enrolled

at Westchester. According to petitioner, the trial court acted contrary to proper procedure,

because no pleadings presented the court with the question whether S.K. should attend the

school. See Suriano v. Lafeber, 386 Ill. App. 3d 490, 492 (2008) (“[I]f a justiciable issue is not

presented to the court through proper pleadings, the court cannot sua sponte adjudicate an



                                               - 43 -
2018 IL App (2d) 170853


issue.”). Further, petitioner asserts that the ruling was contrary to the allocation judgment, which

provides that, if the parties cannot agree about a significant issue, they are required to mediate

the dispute.

¶ 94   We reject petitioner’s contention that the question of S.K.’s enrollment at Westchester

was not before the court. Respondent stated in her motion for relocation that, if relocation were

granted, she would enroll S.K. in a private school in North Carolina. Respondent prayed for

entry of an order granting her leave to relocate and for “such other relief as [the] Court may find

reasonable and just.” Further, at the relocation hearing, the parties presented extensive testimony

regarding the educational opportunities for S.K. in both North Carolina and Illinois. Respondent

testified that she researched several schools in North Carolina and thought that Westchester was

the best “fit” for S.K. Respondent told petitioner about Westchester, informed him of when

admission testing would occur, and encouraged him to talk with representatives of the school.

According to respondent, however, petitioner did not contact the school.                  Petitioner

acknowledged that respondent told him about Westchester.           He stated that he objected to

respondent’s taking S.K. to be tested at the school. He added that he “never agreed” to the

school but did not “object” to it. Petitioner testified that his concern was that the classes at

Westchester are too small. Thus, the issue of S.K.’s educational opportunities was placed

squarely before the court.

¶ 95   Moreover, while the allocation judgment sets forth a procedure to resolve disagreements

concerning significant issues, petitioner does not explain how reversing this provision of the trial

court’s order would serve S.K.’s best interests. Indeed, at the relocation hearing petitioner did

not advance any cogent reason for opposing S.K.’s enrollment at Westchester. His only concern

was that the classes at Westchester are too small. However, petitioner did not indicate why this



                                               - 44 -
2018 IL App (2d) 170853


was problematic. Finally, we observe that petitioner is under no financial obligation for the

tuition at Westchester. For all of the foregoing reasons, we reject petitioner’s argument that the

trial court erred in sua sponte ordering that S.K. be enrolled at Westchester.

¶ 96                                   III. CONCLUSION

¶ 97   For the reasons set forth above, we affirm the judgment of the circuit court of Du Page

County granting respondent’s motion to relocate to North Carolina.

¶ 98   Affirmed.




                                               - 45 -